DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 05/25/2022 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 02/10/2022 are acceptable for examination purposes.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 25, 26, 31, 32,  and 38 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0191456 to Yamamoto (Yamamoto).
Regarding claim 21, Yamamoto discloses a  battery part manufacturing system Fig. 5A), comprising: a support (51)  configured to receive a battery part; a sealant applicator (53, 52) configured to coat at least a portion of the battery part with a sealant, and a light source configured to irradiate the sealant on the battery part to cure the sealant on the battery part (para 110).
Alternatively, even light source does not expressly disclose light source since UV curable resin is present and irradiation disclosed by Yamamoto, the light6 source is inherently present.  
Regarding claim 22, Yamamoto discloses wherein the support is movable to sequentially move the battery part past the sealant applicator and the light source (para 89).
Regarding claim 25, Yamamoto discloses wherein the sealant applicator is electromechanically actuatable to vary the position of the spray nozzle relative to the battery part (para 90).
Regarding claim 26, Yamamoto discloses wherein at least one of the sealant applicator and the support is electromechanically actuatable to vary the position of the spray nozzle relative to the battery part (para 89).
Regarding claim 31, Yamamoto discloses urethane acrylate (Example 5, Table 1).
Regarding claim 32, Yamamoto discloses urethane acrylate (Example 5, Table 1).
Regarding claim 34, Yamamoto discloses wherein the light source is a UV light source (Example 5, Table 1).
Regarding claim 38, Yamamoto discloses a  battery part manufacturing system Fig. 5A), comprising: a support (51)  configured to receive a battery part; a sprayer (53,52, para 90) configured to spray a light-curable material onto at least a portion of an exterior surface of the base portion, wherein the light-curable material (table 1, Example 5) is configured to seal an interface between the base portion and the battery container material when the base portion is embedded in the battery container material.  and a light source configured to irradiate the sealant on the battery part to cure the sealant on the battery part (para 110).
Claims 23, 24, 33, 35, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0191456 to Yamamoto.
Regarding claim 23, Yamamoto discloses the invention as discussed above the invention as discussed above as applied claim 21 and incorporated therein. Yamamoto does not expressly disclose  wherein the support includes a spindle configured to releasably support and transfer the battery part, and wherein the spindle is rotatable to rotate the battery part relative to the sealant applicator and the light source. However, Yamamoto teaches a vacuum pump to hold a battery part on the support on rotatable table and as such act as a claimed spindle. it would have been an obvious matter of design choice to use the spindle to hold the battery part, since applicant has not disclosed that it solves any stated problem or is for any particular purpose different that that are disclosed by Yamamoto. 
Regarding claim 24 , Modified Yamamoto discloses wherein the spindle is configured to rotate the battery part at a first speed when the battery part is positioned near the sealant applicator and to rotate the battery part at a second speed, less than the first speed, when the battery part is positioned near the light source (para89, para 99). 
Regarding claim 33, Yamamoto discloses the invention as discussed above the invention as discussed above as applied claim 21 and incorporated therein. Yamamoto does not expressly disclose wherein; the sealant is a solventless compound that is resistant to corrosion by electrolytes. 
Regarding claim 35, Yamamoto discloses wherein the sealant applicator is configured to coat the portion of the battery part with the sealant such that the sealant has a generally uniform thickness (claim 5).
Regarding claims 36 and 37, Yamamoto discloses that coating can be applied by roll coating (reads on brushing) or dip coating (para 130, re claim 37).
Claims 27 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0191456 to Yamamoto in view of JPS62139245 to Nishijima  (machine translation, Nishijima).
Regarding claim 27, Yamamoto discloses the invention as discussed above as applied to claim 21 and incorporated therein. Yamamoto does not expressly  disclose wherein the battery part has a lug portion extending from a base portion, wherein the base portion is configured to be at least partially embedded in battery container material, wherein the sealant is configured to seal an interface between the battery part and the battery container material when the base portion is embedded in the battery container material, and wherein the sealant applicator is configured to coat an exterior surface of the base portion with the sealant.
Nishijima  discloses a battery part (a pole portion of a storage battery (battery part); p.1, para  1) configured to be at least partially embedded in battery container material, the battery part comprising: a body having a lug portion extending from a base portion (a body of the pole portion made of a terminal 5' (lug portion) (p. 2, para  2, Fig. 2), wherein the base portion is configured to be at least partially embedded in the battery container material (the pole column 4' is configured to be partially embedded in a battery case cover 1' (battery case material), as Fig. 2, p. 2, para  2) ; and a light-cured material applied to and cured on at least a portion of an exterior surface of the base portion ((a ultraviolet 'UV' (light) curable resin 6' is applied to a portion of an exterior surface of the pole column 4', Fig. 2; p.  2, para 2).  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery part manufacturing system with the battery part of   in order to produce a battery without using O-ring and as such improve a manufacturing procedure.
Regarding claim 29, modified  Yamamoto discloses the invention as discussed above as applied to claim 27 and incorporated therein. Modified does not expressly disclose wherein the sealant applicator is configured to avoid coating an exterior surface of the lug portion with the sealant. However, since sealant applicator controlled by programmable device (Yamamoto, para 90) which in turn can be programmable as needed is fully capable of performing the claimed functions as to avoid coating an exterior surface of the lug portion with the sealant. 
Claims 28 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0191456 to Yamamoto in view of JPS62139245 to Nishijima  and further in view of US 20140322594 to Garin (Garin).
 Regarding claim 28, modified  Yamamoto discloses the invention as discussed above as applied to claim 27 and incorporated therein. Modified  Yamamoto does not expressly   disclose wherein the base portion includes a plurality of sealing portions extending radially outward relative to a longitudinal axis of the battery part, and wherein the light-cured material is applied directly to and cured directly on an exterior surface of the sealing portions.
Garin teaches a battery parts having retaining and sealing features, wherein the base portion includes a plurality of sealing portions extending radially outward relative to a longitudinal axis of the battery part (a base portion 603 includes a plurality of sealing members 677a-b, which extend radially outward relative to a longitudinal axis L of a battery part 600, as shown; figures 6a-b, paras 47-48), and an exterior surface of the sealing portions (the sealing members 677a-b have an exterior surface, as shown; Fig, 6a-b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to have modified the base portion of Nishijima to include a plurality of sealing portions extending radially outward relative to a longitudinal axis of the battery part, and wherein the light-curable material is applied directly to an exterior surface of the sealing portions, as taught by Garin, in order to gain the advantages of creating a stronger seal between the battery part and the battery container material and preventing the battery part from moving or loosening in the batter container (para 48 of Garin).
Claims 32 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0191456 to Yamamoto in view of in view US 2016/0197317 to Dittel (Dittel) as evidenced  by "Dymax SpeedMask Masking Resins to be Showcased at MRO Europe" by Dymax Corporation (DYMAX).
Regarding claim 33, Yamamoto discloses the invention as discussed above the invention as discussed above as applied claim 21 and incorporated therein. Yamamoto does not expressly disclose wherein; the sealant is a solventless compound that is resistant to corrosion by electrolytes and it is masking resin (re claim 32) curable by UV light.
 Dippel teaches wherein the light-curable material is a solventless compound that is resistant to corrosion by electrolytes (a UV curable resin (light-curable material) which is SPEEDMASK 706 (compound) available from Dymax Corporation of Torrington, Conn., USA; para 61; as evidenced by paras 1 and 2 of DYMAX, where SPEEDMASK 706 is solvent free (solventless) and resistant to exposure to (corrosion by) sulfuric acid, which is an electrolyte). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the light-curable material of Nishijima to be a solventless compound that is resistant to corrosion by electroly1es, as taught by Dippel as evidenced by DYMAX, in order to gain the advantages of preventing electrolytes from escaping and ensuring the light-curable material creates an effective seal that will not be compromised by electrolytic corrosion.
Claims 39 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0191456 to Yamamoto and further in view of US 20140322594 to Garin (Garin).
Regarding claim 39, Yamamoto discloses the invention as discussed above as applied to claim 38  and incorporated therein. Yamamoto does not expressly   disclose wherein the base portion includes a plurality of sealing portions extending radially outward relative to a longitudinal axis of the battery part, and wherein the light-cured material is applied directly to and cured directly on an exterior surface of the sealing portions.
Garin teaches a battery parts having retaining and sealing features, wherein the base portion includes a plurality of sealing portions extending radially outward relative to a longitudinal axis of the battery part (a base portion 603 includes a plurality of sealing members 677a-b, which extend radially outward relative to a longitudinal axis L of a battery part 600, as shown; figures 6a-b, paras 47-48), and an exterior surface of the sealing portions (the sealing members 677a-b have an exterior surface, as shown; Fig, 6a-b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to have modified the base portion of Yamamoto to include a plurality of sealing portions extending radially outward relative to a longitudinal axis of the battery part, and wherein the light-curable material is applied directly to an exterior surface of the sealing portions, as taught by Garin, in order to gain the advantages of creating a stronger seal between the battery part and the battery container material and preventing the battery part from moving or loosening in the batter container (para 48 of Garin).
Claim 40 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0191456 to Yamamoto in view of in view US 2016/0197317 to Dittel (Dittel) as evidenced  by "Dymax SpeedMask Masking Resins to be Showcased at MRO Europe" by Dymax Corporation (DYMAX).
Regarding claim 40, Yamamoto discloses the invention as discussed above the invention as discussed above as applied claim 38  and incorporated therein. Yamamoto does not expressly disclose wherein; the sealant is a solventless compound that is resistant to corrosion by electrolytes and it is masking resin curable by UV light. Dippel teaches wherein the light-curable material is a solventless compound that is resistant to corrosion by electrolytes (a UV curable resin (light-curable material) which is SPEEDMASK 706 (compound) available from Dymax Corporation of Torrington, Conn., USA; para 61; as evidenced by paras 1 and 2 of DYMAX, where SPEEDMASK 706 is solvent free (solventless) and resistant to exposure to (corrosion by) sulfuric acid, which is an electrolyte). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the light-curable material of Nishijima to be a solventless compound that is resistant to corrosion by electroly1es, as taught by Dippel as evidenced by DYMAX, in order to gain the advantages of preventing electrolytes from escaping and ensuring the light-curable material creates an effective seal that will not be compromised by electrolytic corrosion.
Allowable Subject Matter
Claim 30 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record fail to teach or suggest each and every limitation of claim 30.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727